Citation Nr: 0414548	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the L4-5.  

2.  Entitlement to a rating initial rating excess of 20 
percent for diabetes mellitus prior to August 18, 2003.  

3.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus on and after August 18, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958; from February 1958 to June 1967; and from July 
1967 to March 1975.  

This matter comes before the Board from rating decisions of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board notes that, in a rating decision dated in November 
2003, the RO increased the evaluation of the veteran's 
service-connected diabetes mellitus from 20 to 40 percent 
disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran has continued to express disagreement with the 
assigned disability ratings characterized on the title page.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge held at the RO in November 
2003, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  Records from the veteran's period of active duty include 
documentation of complaints of back pain and reflect that the 
diagnosis muscular low back pain was made.

2.  A continuing back disability was not manifested in 
service; and there is no competent evidence relating any 
current back disability to service.  There is no clinical 
evidence of a herniated nucleus pulposus related to service 
or any in-service occurrence or event.

3.  The evidence does not show that the veteran's diabetes 
mellitus required insulin, restricted diet, and regulation of 
activities, for the period prior to August 18, 2003.  

4.  Since August 18, 2003, the veteran's service-connected 
diabetes mellitus requires insulin, restricted diet, 
regulation of activities, and he sees a diabetic care 
provider about every 2 months.  

5.  Since August 18, 2003, the veteran has had no diagnosed 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  

6.  Service connection has been granted for diabetic 
retinopathy, nephropathy with hypertension, erectile 
dysfunction and peripheral neuropathy, all, secondary to his 
diabetes mellitus; these disabilities have been separately 
evaluated. 


CONCLUSIONS OF LAW

1.  Service connection for herniated nucleus pulposus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus for the period prior to August 
18, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2003).

3.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus on and after August 18, 2003 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, preadjudication 
notice and assistance was provided to the veteran.  In this 
regard, the veteran filed his service connection for 
herniated nucleus pulposus in December 2000.  Notice and 
assistance provisions of the VCAA were noted in 
correspondence issued in March 2001.  In a March 2002 rating 
decision, the RO adjudicated the claims on appeal.  Of note, 
service connection was granted via the March 2002 rating 
decision and this appeal ensued.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the November 
2002 and November 2003 Statements of the Case (SOCs), July 
and November 2003 Supplemental Statements of the Case (SSOC), 
March 2001 letter, and associated correspondence issued since 
the appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the November 2003 
SSOCs.  In addition, the appellant was advised of the 
specific VCAA requirements in the March 2001 letter.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The March 2001 letter in essence lays out that any evidence 
the veteran has should be identified for the VA to obtain or 
sent to the VA by the appellant.  Thus the 4 provisions of 
notice cited in Pelegrini have been met.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Entitlement to service connection 
for herniated nucleus pulposus of L4-5

A.  Factual Background 

A review of the service medical records show that in May 1963 
the veteran complained of low back pain after lifting.  A 
diagnosis was not provided.  In September 1964 he complained 
of low back pain associated with a popping noise.  X-rays 
were negative.  In March 1966, he complained of intermittent 
low back pain that began one-year prior.  He reported pain on 
this occasion getting out of a car.  There was some pain 
reported into the left buttock, with no trauma recalled.  
There was a decreased range of motion.  

The diagnosis was muscular low back pain.  In May 1971, he 
complained of pain in the lumbar region.  There were spasms 
over the paraspinous muscles.  In June 1971, he was treated 
for lumbosacral strain.  X-rays were negative.  The November 
1974 Report of Medical History contained a notation for 
recurrent back pain, but "not for two years."  The November 
1974 retirement examination revealed a normal 
musculoskeletal, spine evaluation.  Service medical records, 
including other periodic physical examinations failed to 
reveal any complaints or findings of continuing back 
pathology.

Private medical records dated in July 1980 show that the 
veteran was seen with complaints of back pain.  X-rays of the 
lumbar spine taken in September 1980 revealed mild curvature 
of the lumbar spine.  In May 1983 he complained of pain in 
the lower right side.  He heard a pop in the right hip two 
days prior when he moved.  The diagnosis was acute 
lumbosacral strain, possible disc.  In October 1984, he was 
seen with complaints of low back pain, onset four days prior.  
The diagnosis was mechanical low back pain.  In February 
1985, he was diagnosed with mechanical low back pain with 
herniated nucleus pulposus.  X-rays of the lumbar spine taken 
in November 1986 revealed normal lumbosacral spine.  X-rays 
of the sacroiliac joint taken in November 1986 revealed mild 
sclerosis left sacroiliac joint.  In January 1987, the 
veteran was treated for soft tissue strain with muscle 
imbalance.  X-rays of the lumbar spine taken in February 1987 
revealed mild to moderate lumbar canal stenosis due to 
congenital and acquired components and posterolateral disc 
protrusion on left at L4/L5.  

Private medical records dated in September 1985 show that the 
received a psychological evaluation.  The report contains a 
historical notation that degenerative joint disease of the 
lumbar spine was noted in October 1984. 

Private medical records dated from November 1999 to January 
2000 show that the veteran was seen and treated for back pain 
and back spasm.  

During his November 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had 
experienced no back symptomatology prior to his enlistment 
into the military.  During the course of active duty he 
experienced back pain.  He received treatment but was not 
profiled.  Following his separation from service he worked at 
a military hospital and received treat for his continued back 
symtomatology.  The hospital provided a diagnosis of 
herniated disc pulposus.  


B.  Legal Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

With chronic disease shown as such in service or within the 
applicable presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2003).

The veteran contends, in essence, that he is entitled to 
service connection for herniated nucleus pulposus of L4-5, 
which began in service.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, we conclude that 
the evidence of record demonstrates that the veteran's 
current herniated nucleus pulposus of L4-5 was not incurred 
in or aggravated by active military service.

The Board has found the most probative evidence of record to 
be the veteran's service medical records.  There are entries 
in service which show that the veteran complained of, and was 
treated for, low back pain and strain.  Clinical findings 
included muscle spasm and decrease range of motion.  The 
diagnosis rendered was muscular low back pain.  X-rays of the 
lumbar spine were negative.

None of the above findings or diagnoses establishes a 
disability for which service connection can be granted.  The 
Court has held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Despite the fact the veteran's statements that his current 
symptomatology (i.e., pain) is consistent with in-service 
symptoms, the veteran's in-service symptomatology was not 
attributed by medical professionals to any disease pathology 
or injury.  Moreover, there are no post-service medical 
records revealing complaints or treatment of back pain until 
July 1980.  Thus, there is no evidence of continuity of 
symptomatology stemming from active service.

The Board notes that there is evidence of back pain but no 
radiographic evidence of arthritis, so service connection for 
such a condition as set forth in 38 C.F.R. §§ 3.307, 3.309 is 
not warranted, particularly because arthritis was not 
manifested within the first post-service year.  While there 
was a report of degenerative changes in 1985, it was by 
history and is not accompanied by X-ray evidence confirming 
the reported finding.  In any event, this is more than 1 year 
after separation, and there is no etiological relationship 
thereto.

Although the post-service reports have diagnosed the veteran 
with herniated nucleus pulposus of L4-5 with constant pain 
and reduced range of motion, no examiner has related this 
condition to the veteran's period of active service, which 
ended in 1975.

The actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).  Thus, the 
veteran's personal belief that he has a current disability 
and that a relationship exists between the disability and his 
service cannot serve to prove that the disability for which 
the veteran claims service connection was incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.

In the absence of medical evidence establishing a 
relationship between herniated nucleus pulposus and service, 
the preponderance of the evidence is against the claim of 
service connection for such disability.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the evidence preponderates against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

II.  Entitlement to Increased Ratings 

A.  Factual Background

Post service VA medical records dated in January 1977 show 
the veteran was diagnosed with diabetes mellitus, adult 
onset, insulin dependent.  

VA treatment records dated from 1980 t0 1987 show treatment 
for diabetes mellitus.  Treatment records dated from 1999 to 
2000 also show treatment for diabetes mellitus.  

The veteran was accorded a VA heart examination in February 
2000.  At that time, he was diagnosed with diabetes mellitus 
under poor control. 

The veteran was accorded a VA diabetes mellitus examination 
in December 2000.  He was able to do gardening at his home.  
He was able to walk a quarter mile without symptoms.  The 
examination revealed that the veteran required insulin 
dosage.  He was on a diabetic diet.  His weight was stable.  
There were no restrictions on his activities.  The diagnosis 
was diabetes, type II.

Private medical records dated in December 2000 indicated that 
the veteran's diabetes mellitus was stable.  

The veteran was accorded a VA examination in April 2002.  It 
was noted that his diabetes was managed with a restricted 
diet, insulin, and hypoglycemic.  He was not limited in his 
physical activities.  The diagnosis was insulin dependent 
diabetes.  

The veteran was accorded a VA examination in July 2003.  He 
denied a history of ketoacidosis.  He was on a restricted 
diet.  He reported that he tired easily but was still able to 
engage in his daily activities.  He visited his diabetic care 
provider every two months.  The diagnosis was adult on-set 
diabetes mellitus, insulin dependent longstanding.  

Private medical records dated in July 2003 show that the 
veteran was evaluated for diabetes mellitus.  It was noted 
that a few months prior he experienced fatigue.  He required 
insulin and oral agents.  In terms of his diet, he reduced 
the number of simple sugars but did not count carbohydrates 
or use exchanges.  He denied hypoglycemic episodes.  The 
diagnosis was type II, diabetes poorly controlled. 

In a statement dated August 18, 2003, M.F., M.D. stated that 
that it was important for the veteran to curtail his 
activities and concentrate on control of his diabetes.  It 
was noted that his blood sugars were poorly controlled and 
the veteran should do everything possible to control his 
blood sugars in order to prevent worsening of diabetic 
neuropathy.  The veteran was instructed not to engage in 
activity that involved very strenuous exercise, trauma or 
injury to his feet, exposure to very hot weather or that 
caused chest discomfort.  

The veteran was accorded follow-up visits for diabetes 
mellitus in August, September, and October 2003.  The 
veteran's diabetes was noted much improved as he had reduced 
and controlled his blood sugars.  His energy level had 
increased.  The diagnosis was type II diabetes, well 
controlled.  

1.  Entitlement to a rating in excess of 20 percent
 for diabetes mellitus prior to August 18, 2003

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period 
prior to August 18, 2003.  To reiterate, a 40 percent 
disability evaluation under Diagnostic Code 5913 contemplates 
diabetes that requires insulin, restricted diet, and 
regulation of activities.  While the veteran required insulin 
and a restricted diet, the evidence does not show that he 
required regulation of activities as contemplated by a 40 
percent rating.  On the contrary, the evidence prior to 
August 18, 2003 shows that the veteran required insulin, 
tired easily but was still able to engage in his daily 
activities.  

Based on the discussion above, the Board finds that the 
criteria for an increased rating, for diabetes mellitus for 
the period prior to August 17, 2003 have not been met.  38 
C.F.R. §§ 4.119 Diagnostic Code 7913 (2003).  Therefore, a 
disability rating of in excess of 20 percent is not warranted 
for the period prior to August 18, 2003.  

2.  Entitlement to a rating in excess of 40 percent
 for diabetes mellitus from August 18, 2003

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period from 
August 18, 2003.  To reiterate a 60 percent disability 
evaluation under Diagnostic Code 5913 contemplates diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

The veteran claims that his diabetes mellitus is more severe 
than is reflected by his current 40 percent rating.  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of an increased rating for diabetes mellitus on and 
after August 18, 2003.

The medical evidence, consisting of private medical records, 
VA outpatient records and compensation examination reports, 
clearly shows that the veteran requires insulin and 
restricted diet for management of his diabetes mellitus, and 
regulation of activities on and after August 18, 2003.  
Nevertheless, there is no evidence showing that his diabetes 
is manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, as 
is required for a 60 percent rating under Code 7913.  In 
fact, there is no record of the veteran having been 
hospitalized for many years for his diabetes.  Moreover, the 
records show that while he is seen for regular checkups with 
his private physician in regard to diabetic care and 
management, those checkups occur about monthly to every other 
month and are not as frequent as twice a month as is required 
for a 60 percent rating under Code 7913.

In sum, although the veteran requires insulin, restricted 
diet for his diabetes mellitus, and regulation of activities, 
the record does not show that his condition is manifested by 
recent episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization or that he sees a diabetic care 
provider as frequent as twice a month.

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the service-connected diabetes mellitus under Code 7913 on 
and after August 18, 2003.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  However, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  The veteran has not required 
hospitalization for this disability during the periods of 
this claim and the manifestations of this disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for herniated nucleus 
pulposus of the L4-5 is denied.  

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus for the period prior to August 18, 2003 is 
denied.

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus for the period from August 18, 2003 is denied.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



